Citation Nr: 0946485	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome with arthritis, characterized as a lower back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In October 2009 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.  


FINDING OF FACT

The Veteran's low back disorder is not shown to be causally 
or etiologically related to service. 


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated May 2006, 
August 2006 and June 2007.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
a low back disorder.  The Veteran first submitted a claim for 
this condition in April 2006.  In a September 2006 rating 
decision the RO denied service connection for the condition.  
The Veteran submitted Notice of Disagreement (NOD) in October 
2006.  The RO issued a Statement of the Case (SOC) in January 
2008 and in February 2008 the Veteran filed a Substantive 
Appeal (VA Form 9).  

Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

The evidence of record on the Veteran's claim for service 
connection for a low back disorder includes service treatment 
records, private treatment records, VA examination reports, 
written statements from the Veteran and a transcript from a 
hearing before a Veteran Law Judge.  The Veteran service 
treatment records show that in July 1977 the Veteran was 
treated for mild back strain with muscle spasms.  This is the 
only record of in-service treatment for any back problem.  On 
the Veteran's separation examination in  May 1980, the 
clinical evaluation of the spine was normal.  On the report 
of medical history at the time of his separation examination, 
he answered in the negative to the question of whether he had 
or had had recurrent back pain.  

Postservice treatment records reflect that on a pre-
employment evaluation in April 1981, the Veteran answered in 
the negative to whether he had back trouble.  The evaluation 
of the Veteran's spine was normal.  The Veteran first 
reported trouble with his back in September 1981, at which 
time the Veteran was treated by Dr. Giessel for back pain 
after a back injury.  Later that month the Veteran reported a 
history of a bruised back from two months prior.  
Subsequently, private treatment records indicate that the 
Veteran was treated for low back pain in March 1983.  A 
herniated nucleus pulposis of the lumbar spine was noted and 
the Veteran underwent surgery.  Private treatment records 
since that date indicate that the Veteran has had multiple 
work-related back injuries and has undergone extensive 
treatment for his lumbar spine.

In August 2006 the Veteran was provided a comprehensive VA 
examination.  During that examination the Veteran claimed 
that that his back condition had existed since 1977 and that 
he has stiffness, severe pain, weakness and problems with 
balance and fatigue.  The Veteran stated that in the past 
year he had 12 incidents of incapacitation for a total of 36 
days and that bed rest was recommended by a private 
physician.  The examiner determined that the Veteran's 
posture was within normal limits.  Gait was abnormal in that 
it was narrow-based and "deliberate."  An assistive device 
for ambulation was not required.  Physical examination 
revealed no evidence of radiating pain on movement, absent 
muscle spasm, no tenderness and a negative straight leg test 
bilaterally.  No ankylosis of the lumbar spine was found.  
Range of motion studies for the thoracolumbar spine revealed 
flexion from zero to 70 degrees with pain after 55 degrees.  
Extension was from zero to 25 degrees with pain after 15 
degrees.  The examiner diagnosed the Veteran's low back 
disorder as intervertebral disc syndrome with degenerative 
arthritis.  After reviewing the Veteran's claims file, he 
opined that it was less likely than not that the Veteran's 
condition was secondary to his one-time treatment for mild 
back strain in service.  

The Veteran has submitted private treatment records from 
March 2007 when he was examiner by Dr. Cyr.  During that 
examination the Veteran reported to Dr. Cyr that he injured 
his lower back on three separate occasions during service and 
that he underwent treatment for those injuries.  It was 
reported that the first surgery was performed in 1983.  Dr. 
Cyr conducted a thorough physical examination and 
radiographic imaging was performed.  Dr. Cyr stated that in 
his opinion the history of injuries the Veteran reported to 
have sustained in service had a direct correlation to the 
Veteran's current lumbar spine problems.

Another VA examination was provided in May 2008 after 
additional evidence was submitted.  The examiner indicated 
having reviewed the Veteran's claims file.  He noted that 
service medical records show one-time treatment for back pain 
after heavy lifting in July 1977 and that the separation 
examination in 1980 did not show any lower back disability.  
The examiner noted that the Veteran's uses a TENS unit and 
wears a back brace at work.  The examiner identified several 
post-service surgeries undergone by the Veteran in connection 
with his lower back.  The first surgery was in 1983 and the 
most recent was in January 2002.  X-rays were performed.  The 
examiner determined that the Veteran had multiple laminotomy, 
laminectomy and diskectomy at three separate levels in the 
lumbar spine.  He opined that the injury in service in 1977 
was not related to his current condition and that his current 
lower back disorder was related to his worker compensation 
injuries after service.  Commenting on Dr. Cyr's evaluation 
the examiner stated that Dr. Cyr did not review or see any of 
the Veteran's service treatment records and that there was no 
medical basis for his opinion.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

Although the record in this case contains opinions both in 
support of the Veteran's claim for service connection and 
against service connection, the totality of the evidence is 
not in equipoise in this case.  Rather, the opinions of the 
August 2006 and May 2008 VA examiners carry the weight and 
there is therefore a preponderance of evidence against the 
Veteran's claim.  It is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991).  

In this case, both the August 2006 and May 2008 VA opinions 
are based on thorough reviews of the claims file.  The 
opinion presented by Dr. Cyr does not indicate that he 
examined the claims file.  In addition, the VA examiners 
presented thorough rationale for their opinions regarding 
etiology.  The opinion presented by Dr. Cyr relies entirely 
on the Veteran's self-reported and unconfirmed history of 
having suffered three inservice injuries to his back and does 
not address the Veteran's post-service injuries.  This 
history is contradicted by the contemporaneously prepared 
records, including the separation examination, and the 
Veteran's subsequent statements.  

The Board also notes that the Veteran testified at an October 
2009 hearing before a Veterans Law Judge.  During that 
hearing, in contrast to statements made to Dr. Cyr where the 
Veteran stated having injured his spine on three separate 
occasions in service and having undergone treatment for those 
injuries, the Veteran claimed only the injury from July 1977, 
which is indicated in his service treatment records.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come 
through senses, however, as a lay person, the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as opining that his lower back 
disorder was caused by in-service injury.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran's lay 
beliefs alone can serve to establish any association between 
the claimed disability and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In sum, the competent and probative evidence of record weighs 
against this claim; thus, there is a preponderance of 
evidence against the claim of service connection for a low 
back disorder.  There is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  




ORDER

Entitlement to service connection for intervertebral disc 
syndrome with arthritis, characterized as a lower back 
disorder, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


